I wish, on behalf of the delegation of Haiti, to convey to Mr. Jaime de Pinies our heartfelt congratulations on his election to the presidency of the fortieth session of the General Assembly of the United Nations. His vast experience in international relations, his talents as a skilled diplomat and the objectivity which characterizes his statements augur well for his important task. We are pleased to see this honor brought upon the great Spanish nation, with which the Republic of Haiti has had excellent ties which have their origin in the meeting of civilizations in the Caribbean.
I wish also to express our gratitude to Ambassador Lusaka.of Zambia for the mastery and skill which he showed in guiding the proceedings of the thirty-ninth session of the General Assembly.
May I also pay a well-deserved tribute to the Secretary-General of the United Nations, Mr. Javier Perez de Cuellar, for his tireless devotion to the cause of our Organization, aimed at strengthening its role and thus contributing to international peace and co-operation.
Once again I express to the Government and people of Mexico our deepest sorrow over the disaster which recently struck that friendly country. I assure them of our total solidarity at this difficult time, which they are facing with courage and exemplary resolve.
At a time when we are about to commemorate the fortieth anniversary of our Organization, it seems essential to me to take a hard look at the work done since 1945, to look back and assess the action taken during this period, in order to reach conclusions which will allow us to correct our path and to come closer to the solemn objectives embodied in our Charter.
Obviously the results of these four decades appear differently, and global results can be assessed differently, according to the ideological world one belongs to, or according to the degree of wealth or power one may have, according to the deep ambitions and real motivations one has. However, one thing remains certain: despite aborted meetings, unresolved crises, unavoided tragedies and challenges which are increasing in number, the United Nations has proved its capacity for survival throughout a tumultuous era characterized by political, economic, social and technological upheavals without precedent in the history of mankind.
Throughout these 40 years, the United Nations has in fact been at the center of the greatest network of exchange which has ever existed at the heart of the most complex set of legal international rules, and has become through its organs and specialized agencies a unique instrument, universal in scope, serving the most noble dreams and ambitions of the world community.
He cannot underestimate the major role played by our Organization in the process of decolonization, in the development of solutions and compromises that have limited certain conflicts, in the study and realization of economic and technical assistance programs, and in the defense of the essential freedoms and fundamental rights of the human person.
We can also point to the many activities concerned with the welfare of children and refugees, and the efforts made to increase public awareness about the problems of development, disarmament and all forms of discrimination.
Nevertheless, despite these encouraging achievements, we must admit that for us in the small third-world countries, desperately struggling to improve the living conditions of our populations, despite the inadequate resources available, the promises made have not been fulfilled, and our most legitimate aspirations have not been satisfied.
The Republic of Haiti was present at San Francisco and sincerely believed that in the wake of the catastrophic upheaval of the Second World War the will, the wisdom and the generosity of men devoted to peace and justice would lead to a new era based on full respect for the principles embodied in our Charter. It believed that a new order would be established, based essentially on the equality and sovereignty of Member countries, on »-.he rights of peoples to self-determination, on the peaceful settlement of disputes and non-interference in the internal affairs of States.
Above all it believed that our Organization, in keeping with vocation, would be at the center of an enormous movement of active solidarity that would bring about real transfers of resources from the richest to the poorest, from the North to the South, in a climate of understanding and mutual respect and in the light of an intelligent vision of long-term interests of the international community.
The Republic of Haiti, therefore, believed that science and technology would be used in the service of mankind, instead of contributing to its destruction, in order to put a final end to the specters of hunger, ignorance and disease, to provide the Members of our Organization, especially the poorest ones, with the means to secure living conditions commensurate with their dignity.
Was this too much to hope for? Did that attitude show a lack of understanding of the facts of international life which 181 years of hard-won independence, preserved by endless sacrifices, should have kept constantly in the minds of our people? in fact we believed that there would be a steady elimination of the scourges of racism, segregation and foreign domination, from which we were made to suffer so much for having dared to defy the colonial Powers, at a time when freedom was enjoyed only by the privileged few on our planet. But we did hold such a belief, and such a hope, and were disappointed. For how can we disregard the increasing difference between the purposes and principles of our Organization on the one hand and the disturbing deterioration of the international situation on the other? How can we pass over in silence the increase in tension, the persistence of hotbeds of crisis, and the continuing widening of the gap separating the poor countries from the industrialized nations, a gap which reveals the tragic blockage of the development strategies which the United Nations undertook to promote?
This alarming situation obviously is a major challenge which must be met as soon as possible if we do not wish to see the crisis of confidence resulting from such continuing frustration lead to the progressive paralysis of our institutions, of which there is already some warning signs.
For us there is no doubt that this regrettable state of affairs essentially stems from the disappointing attitude of certain Member countries, in particular, the most powerful ones, whose tendency to subordinate the implementation of the provisions of the Charter to their national interests has all too often rendered the United Nations incapable of acting to resolve disputes and promote international co-operation. We hope for a general resurgence of the political will, that is essential for a better observance of the principles of our Organization, because, since wherever we look, on any continent, we must feel deeply concerned at the grave threats to peace and to the economic and social development of third-world nations,
Thus, today once more a crisis whose gravity is plain to all grips southern Africa, where the right of peoples to self-determination has never been so tragically violated. The savage and indiscriminate killings perpetrated everyday throughout this year must be added to the long list, of victims who, since the Sharpeville massacre, have paid with their lives in demonstrating their complete and irrevocable refusal to accept the system of apartheid. These events compel the international community to turn its attention to an unjustifiable situation which represents not only the most flagrant violation of the fundamental human rights, but also a constant challenge to our Organization, which since 1946, has not been able to dismantle this obsolete remains of colonialism and racism.
The Republic of Haiti, which was the first one, let us remember, to inform the League of Nations of the scandal of the massacre of the Hottentots in South west Africa, and to take up the question of South Africa's racial policy, believes today more than ever that the delaying tactics designed to obstruct the definitive elimination of the system of apartheid must be condemned, in speaking once again against the so-called internal reforms, which are nothing more than an attempt to perpetuate the system, Haiti is compelled to denounce the ill-concealed collusion on the part of all those countries which, under the highly questionable pretext of the preservation of their strategic interests, fail to end all co-operation with Pretoria in the political, military, economic and nuclear fields. The time has come for a consensus to be formed not on illusory partial measures, but on the urgent need to adopt comprehensive mandatory sanctions against the racist minority in South Africa; that action, in conjunction with increased assistance to the liberation movement, represent the only way to break its brutal arrogance and permit the emergence of a just and democratic society based on equal rights and duties for all citizens.
The Government of Haiti is encouraged by the decisions taken recently by certain Western countries to increase pressures on the South African regime which represents undeniable progress as compared with previous positions. But it believes that these measures are still largely insufficient and that we must go all the way until total victory, regardless of the distracted and incoherent declarations of the Pretoria leaders.
Haiti welcomes the praiseworthy efforts of the Special Committee Against Apartheid and reaffirms its solidarity and its unswerving support for the resolute struggle of the people of South Africa.
Similarly, the Government of Haiti strongly opposes the illegal occupation of Namibia by the Pretoria regime in flagrant violation of the relevant resolutions of the Security Council and the General Assembly, and its refusal to co-operate in implementing Security Council resolution 435 (1978), which laid down the bases for a peaceful and negotiated settlement of the Namibian question. Haiti unreservedly condemns the brutal repression of the Namibian people, the shameless plunder of its natural resources, and the maneuver designed to destroy its national unity and territorial integrity. It reaffirms its unflagging support of and unconditional commitment to the South West Africa People's Organization (SWAPO), the only authentic and legitimate representative of the Namibian people, in its heroic struggle to free itself from a century of colonial and racial oppression.
The Republic of Haiti continues categorically to reject any attempt to link the independence of Namibia to geo-political considerations and to the solution of questions involving the sovereignty of other States. It supports the authentic independence of Namibia on the basis of resolution 435 (1978) and calls upon the Security Council to meet its responsibilities by adopting the sanctions provided for in Chapter VII of the Charter.
It formally appeals to the international community to sake every effort to enable the Namibian people to exercise Cully its sovereignty over all of its territory and to regain its inalienable rights to freedom, dignity and happiness.
In the Middle Bast, which continues to be an area subjected to an uninterrupted cycle of violence, where blind terrorism increases uncertainty every day, it has never been more obvious that the solution to the crisis is to be found in the establishment of comprehensive peace in the region based on Security Council resolutions 242 (1967) and 338 (1973).
The Government of Haiti, which follows very closely recent initiatives aimed at promoting dialog among all the parties directly concerned, hopes that the latter will seize the opportunity to contribute to a just, peaceful and lasting solution embodying, on the one hand, the right of Israel to exist and to security within recognized and guaranteed boundaries, and, on the other hand, the undeniable right of the Palestinian people freely to express its identity, to effective self-determination within a physical, legal and administrative framework consonant with its legitimate aspirations.
In Asia, there are also focal points of conflict brought about and kept alive by the expansionist designs of certain States, clearly determined to impose their will upon others through an illegal military presence in flagrant violation of the United Nations Charter. We must refer here to the tragedy in occupied Afghanistan and Cambodia. The Republic of Haiti warmly welcomes the patriotic struggle of the Khmer and Afghan peoples, and expresses its heartfelt thanks to the Secretary-General, his representatives, and all those who, in one capacity or another, work towards restoring peace and security in that long-suffering part of the world. It joins the international community in calling for the total,
immediate and unconditional withdrawal of the occupation troops thus permitting those states freely to choose the model of government they seem appropriate free from all forms of foreign pressures. 
With regard to the Korean peninsula the Republic of Haiti believes that its continued division is a source of instability and tension in the region.
In that context* it welcomes continuation of the inter-Korean dialog which has just led to encouraging results such as the setting up of a Joint Committee of Economic Co-operation, the first inter-parliamentary meeting, and exchanges of family visits for the first time since the end of the war, as well as artistic exchanges.
Haiti also supports the idea of the admission of the two Koreas to the United Nations pending a final settlement of the reunification question. That would certainly help to reduce tension in the region and to bring the Organization closer to its ideal of universality.
The Government of Haiti is particularly^ interested in the development of the crisis in Central America which, in recent years, had been marked by a regrettable escalation of violence, giving rise to legitimate concern among peace-loving States in the continent. It is clear to us that a focal point of tension has been created which could eventually extend, if we are not careful, beyond its present geographical limits. It should be pointed out, in this connection, that the dramatic situation there is caused by the many serious social and economic problems besetting the peoples of the region. They are the only ones capable of defining their wishes and deciding on their road to development.
In that context the Government of Haiti, faithful to the principles which have always been at the root of its foreign policy, continues to support unreservedly the constructive action undertaken courageously by the Contadora Group, with a view to restoring, through dialog and consultation, peace and security in the region.
We are pleased to note that patience and goodwill have led to the preparation of a set of concrete proposals which form the draft act of peace and co-operation in Central America, we hope that the final document will be adopted as quickly as possible, but also that the commitments subscribed to therein are observed, that the level of arms is effectively reduced and that the region may find peace once again based on restoration of a balance essential to coexistence.
Within that framework, the Republic of Haiti is pleased to note the role played in that part of the world by the European Economic Community in providing active and disinterested support to the negotiations. Similarly, the establishment of a Central American development agency will constitute a positive contribution to the solution of the social and economic problems of the region.
With regard to the south Atlantic, the Republic of Haiti, as it has repeatedly stated, considers the situation prevailing in the Malvinas Islands as the consequence of an anachronistic colonial order. It rejects any de facto situation created by force and appeals to the parties concerned to renew negotiations in order to arrive at a just and equitable solution, taking into account the legitimate aspirations of the Argentine nation.
This year again, on the eve of the eagerly awaited encounter between the super-Powers, after having heard proposals and explanations by representatives of the Powers which have an arsenal capable of destroying humanity several times over, we formally renew our appeal for a halt to the arms race.
We appeal to the nations responsible for a solution to this agonizing question, to pursue their promising dialog which we welcomed when it was initiated early this year, we urge them to avail themselves of every opportunity for consultation which may be offered them. What is at stake is too important. Occasions are few. The consequences are too serious, and the alternative is a costly, dangerous and ephemeral military supremacy.
Once again the Republic of Haiti insists that a collective initiative be taken to enable the international development institutions to transfer a substantial portion of the funds made available through implementation of a program of general, progressive and balanced disarmament. We remain convinced that therein lies the best way to defuse tension and consolidate peace.
The sombre international political picture should not make us forget the seriousness of the economic problems which developing countries face today. While it is true that the turmoil of recent years has somewhat subsided, the pace of development of third world nations has nevertheless not matched its level of the Sixties. For most of the African and Latin American nations real per capita income is no more than it was 10 years ago. Hence, the ability of the international system in its present form to find appropriate solutions for a difficult situation, which is disastrous to much of mankind, is being questioned.
A particularly disquieting aspect of this drama is, no doubt, the persistence of the terrible famines on the African continent, which directly threaten 200 million people.
Optimistic projections estimate that by 1990 there will be 900 million people living in absolute poverty. Need we point out that this is a scandalous attack on the dignity of the human person? It causes us to question the significance and effectiveness of international co-operation mechanisms, as well as the institutions acting in the name of the moral and intellectual solidarity of mankind. It is difficult to place the entire blame for this situation on the United Nations, which merely reflects the lack of political will among the wealthy countries to make the necessary major structural changes.

However, after due analysis, we must stress the following points. First of all, the response given by the international community so far on the problems of underdevelopment has not been sufficient considering the scope of the means of the third world. Indeed, in all the crucial areas, the transfer of resources to the poor nations has been dramatically insufficient. Thus the precarious situation of the 1970s led, after the recent period of international recession, to a spectacular increase in the North-South economic gap, as shown in the persistent worsening of the terms of trade, the drastic fall of export receipts in some cases, and the tensions brought about by the third world's foreign debt, which is 40 per cent of its gross national product, with 36 per cent short-term commercial \ot> >s. The level of indebtedness has exceeded $800 billion and it will continue to be an element of instability in the international system unless appropriate measures are carried out to take into account the effective reimbursement capacity of the countries concerned and the need to guarantee their investment programs.
The debt problem has become a priority issue for all developing nations. We must stress its serious social and political consequences, as history has taught us that the transfer of international capital in the form of loans or direct investments has throughout the nineteenth and twentieth centuries played an important role in the development of many countries, particularly countries that are now industrialized nations; it has also shown that in every crisis period only measures taken by creditors and debtors together have enabled the world financial system to regain its balance.
In the last analysis, the final solution is to promote growth, with suitable transfers of resources of all kinds. Unfortunately, the rate of investment has slowed down considerably, and the objective of 7 per cent growth envisaged for the Third United Nations Development Decade remains illusory. The commitment
undertaken by the international community 10 years ago at the World Food Conference to eliminate the scourge of hunger by 1984 also remains a dead letter.
Together with this there has been a regression as regards the achievement of the objectives of official development assistance, which by 1985 at the latest should have exceeded the target of 0.7 per cent of the gross national product of the developed countries. We have serious doubts about the fate of the Common Fund for Commodities and of the energy affiliate of the World Bank, and, indeed, of other global negotiations. How can one not condemn such regression? How can one admit that the last replenishment of funds of the international Development Association was arbitrarily limited to $9 billion instead of the $15 billion normally envisaged? Every year the arms race absorbs almost 50 times the total volume of assistance to the third-world countries, thus preventing them from dealing with their development problems.
The recent economic crisis, far from bringing about the solidarity expected in the third world, has, on the contrary, given rise to selfish responses which could seriously endanger the development possibilities of the developing countries. We are especially concerned over the proliferation of restrictive measures and the intensification of protectionist pressure, which are contrary to international obligations and, being initiated by rich nations, could increasingly and seriously penalize the developing countries in vital sectors of their economies. The Government of Haiti has taken note with satisfaction of the determination with which the United States Administration has decided to combat increased protectionism and expresses the wish that other developed countries will adopt further provisions to contribute to the world's economic recovery through increased investments and liberalization of trade.
Once again we must admit that the theoretical priority attached to the problems of the least developed countries has not by any meant resulted in sufficient efforts by the international community. The situation of the least developed countries five years after the launching of the Substantial New Program of Action for the 1980s gives rise to the most serious concern, because for the most part per capita income has fallen considerably and the average growth of national income has been 0.7 per cent during the first three years of the Program.
The decisions taken by certain donor countries have not been able to alleviate the specific difficulties of the least developed countries. Essential action still remains to be taken to implement an effective program of sufficient scope to enable those countries to acquire the basic Infrastructures, which they now lack, finance their agricultural and industrial development, promote education and the technical training of their peoples, and reduce their excessive vulnerability to external fluctuations and to problems inherent in the structure of their internal production.
The Republic of Haiti believes that the process of adjustment that we have undertaken must envisage as a priority the creation of new jobs, the establishment of new industries and the financing of new programs. Therefore external financing must be increased to make debt-servicing possible while maintaining investments and stimulating exports, because a world in which developing countries face simultaneously a fall in their standard of living and the draining away of their capital is by definition volatile.
In conclusion, there is no doubt that the success or failure of the Substantial New program of Action will be the most revealing test of the will of the rich countries to restore credibility to the North-South dialog. If, for this small group of States with relatively modest needs, the international community is not now able to undertake the necessary reforms, one has the right to ask when and for whom it will be able to do so.
Now more than ever before the third world must rely on its own forces close its ranks and systematically explore the many possibilities for South-South cooperation. 
For its pact, the Republic of Haiti faithful too its traditions, continues to face a particularly difficult situation but it is oak lug every effort to ensure the full mobilization of its internal resources in the service of the basic objectives ox its social and economic development and the promotion of the fundamental rights of the Haitians, in full accordance with the provisions of the Charter, the objectives of the regional institutions to which we belong and the multilateral conventions to which we have acceded.
In that connection, our Government has in the course of this year, initiated one of the most important institutional reforms ever accomplished in the country, one of the main aspects of which has been the successful establishment of the legal and constitutional framework needed for developing genuine Haitian democracy.
This new "social contract", based on rigorous norms of liberal and pluralistic democracy guarantees the exercise of fundamental freedoms, for the first time organizes the operation of political parties in Haiti, strengthens control by the legislative branch of government action, which will be carried out by a prime minister from the majority political group in Parliament after the coming legislative elections, envisaged for February 1987.
Thus, under the leadership of President Jean-Claude Duvalier, Haitian democracy, in keeping with our basic socio-cultural personality, moves irreversibly towards the universal enjoyment of the political, social, economic and cultural rights of each citizen.
Our objective is not to copy imported models that are difficult to apply, but rather to build a democratic society based on respect for law and deriving inspiration from our history and our culture which favors all forms of expression and encourages the effective participation of everyone in the decisions affecting our national destiny.
But such a plan, such an aspiration, cannot be fully realized except in a climate of peace and stability, social progress and economic growth. Hence the Republic of Haiti, like all other third-world countries engaged in the bitter struggle for development but also interested in defending justice and freedom, must in the next few years have the unreserved support of the international community, of which the United Nations must remain the irreplaceable Center for reflection, decision, execution and co-ordination.
The Government of Haiti wishes to renew its confidence in the future of our Organization. It firmly believes that errors can be corrected, gaps filled, resources increased, trust strengthened. It is convinced that we can improve on the application of the principles of our Charter and it stands ready to co-operate actively with all initiatives to that end. we continue to maintain that before the end of the century we can reach certain goals, such as the elimination of hunger and illiteracy which, because of their universal importance, transcend any ideological debate or political contingency. We have the means to do so. why not express our will to do so today?
